Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 6; there I no support for instructions in the memory that causes the processor to carry out the “draw ambient … syringe” (lines 5-8), cause “transfer gas … device” (line 9); and/or “validate … syringe” (last 3 lines).  This is a simple application, so the level of predictability regarding how connected elements will work together is high, requiring no significant/meaningful experimentation.
As to claim 11; there is no support for instructions in the memory that causes the processor to carry out the “draw ambient … syringe” (lines 3-6), cause “transfer gas … device” (line 7); and/or “validate … syringe” (last 3 lines).  This is a simple application, so the level of predictability regarding how connected elements will work operate together is high, requiring no significant/meaningful experimentation.

Claims 7-10,12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7; this claim is directed to a “device” (line 1), so how does the phrase “for an elapsed time … syringe” (lines 3-last) narrow the claimed device in any manner, if at all?  Is such phrase intended to be a statement of intended use?  Is it somehow related to the instructions?   Is this claim intended to be a method claim?  Note that it’s not even clear if the “device” includes a syringe in contact with a surface.  The term “is” (line 2) is powerful.
As to claim 8; this claim is directed to a “device” (line 1), so how does the phrase “syringe is … syringe” (lines 4-last) narrow the claimed device in any manner, if at all?  Is such phrase intended to be a statement of intended use?  Is it somehow related to the instructions?  Is this claim intended to be a method claim? 
As to claims 9,10; these claims are directed to a “device” (line 1), so how do the wherein clauses narrow the claimed device in any manner, if at all.  Is this claim intended to be a method claim (as “is validated) seems to be step?  Note that such validation is not connected to the “instructions” (line 4, claim 6) of claim 6 in any manner.  
As to claim 12; this claim is directed to a “medium” (line 1), so how do all of lines 2-last narrow the claimed medium in any manner, if at all?  Is such phrase intended to be a statement of intended use?  Is it somehow related to the instructions?   Is this claim intended to be a method claim?  Does the medium somehow include “a surface” (line 2)?  (Such is not consistent with the specification)
As to claim 13; this claim is directed to a “medium” (line 1), so how does the phrase “syringe is … syringe” (lines 4-last) narrow the claimed device in any manner, if at all?  Is such phrase intended to be a statement of intended use?  Is it somehow related to the instructions?  Is this claim intended to be a method claim?  


As to claims 14,15; these claims are directed to a “medium” (line 1), so how do the wherein clauses narrow the claimed medium in any manner, if at all.  Is this claim intended to be a method claim as “is validated seems to be step?  Note that such validation is not connected to the “instructions” (line 1, claim 11) in any manner.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueda et al 5,573,005 teach (Figure 1) a method, including: drawing (via motor 22) “end-tidal air” into a syringe 12 having a housing that retains a piston, and element 32 coupled to the housing, the element 32 having an area at least 3 times greater than the surface of the of the housing; and transferring gas from the syringe into a flow sensor 20 that measures rate.  There is a heating element 4, heat of which passed to the housing and element.  However, the sensor is not validated based on the measured flow, and the “end-tidal air” is not that of “ambient atmospheric gas” (Applicant’s claims 1,6,11), and a processor does not carry out all of the steps of claims 6 and 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861